Opinion issued July
28, 2011.

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-00295-CV
____________
 




ARCHIE RICHARD RAINES, Appellant
 
V.
 
GRAND OAKS HOMEOWNERS ASSOCIATION, INC., Appellee
 
 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 944364
 
 

MEMORANDUM OPINION




Appellant
Archie Richard Raines attempts to appeal from the trial court’s judgment signed
December 18, 2009.  
Generally,
a notice of appeal is due within thirty days after the judgment is signed.  See
Tex. R. App. P. 26.1.  The deadline to file a notice of appeal is
extended to 90 days after the date the judgment is signed if any party timely
files a motion for new trial, motion to modify the judgment, motion to
reinstate, or, under certain circumstances, a request for findings of fact and
conclusions of law. See Tex. R. App. P. 26.1(a).  To be considered timely, a motion for new
trial must be filed within 30 days after the judgment is signed.  Tex.
R. Civ. P. 329b(a).
Here, the
trial court signed the final judgment on December 18, 2009. A motion for new
trial was due by Tuesday, January 19, 2010. 
See Tex. R. Civ. P. 329b(a); Tex.
R. App. P. 4.1(a).  The record
shows that appellant timely filed his motion for new trial on January 19, 2010.
Because
his motion for new trial was timely filed, the deadline to file the notice of
appeal was extended to March 18, 2010, which is 90 days after the date the
judgment was signed. See Tex. R. App. P. 26.1(a)(1).  Appellant did not file a notice of appeal
until April 5, 2010.  Appellant’s notice
of appeal was untimely filed.  Without a
timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See Tex.
R. App. P. 25.1.
Accordingly,
we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),
43.2(f).  We dismiss all pending motions
as moot.
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Sharp
and Brown.